Citation Nr: 1128651	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  07-32 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether the appellant qualifies for pension, compensation, or dependency and indemnity compensation (DIC) benefits as the Veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966.  He passed away in September 2006.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 administration decision which found that the appellant did not qualify for VA death benefits as she had not been married to the Veteran for at least one year prior to his death. 

In her September 2007 substantive appeal (VA Form 9), the appellant requested to testify at a hearing before the Board.  However, she withdrew this request in a March 2011 statement.  Accordingly, the Board will proceed with appellate review.  See 38 C.F.R. § 20.704(e) (2010).


FINDINGS OF FACT

1.  The appellant and the Veteran were not married either statutorily or under the common law until January 2006.

2.  The Veteran died in September 2006. 


CONCLUSION OF LAW

The appellant's date of marriage to the Veteran does not qualify her for pension, compensation, or DIC benefits. 38 U.S.C.A. §§ 101, 103, 1102, 1304, 1541, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.54, 3.102, 3.205 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA with respect to its duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, such notice and assistance is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit; 38 C.F.R. § 3.159(d) (providing that VA will refrain from providing assistance in obtaining evidence where the claimant is ineligible for the benefits sought because of lack of qualifying service, lack of veteran status, or other lack of legal eligibility).  

II. Analysis

The appellant seeks to establish entitlement to VA pension, compensation, and DIC benefits (hereafter "death benefits") as the Veteran's surviving spouse.  For the following reasons, the Board finds that the appellant was not married to the Veteran for at least one year prior to his death and thus does not qualify for such benefits. 

A "surviving spouse" means, in pertinent part, a person of the opposite sex whose marriage to the Veteran was valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued, and who lived continuously with the veteran  from the date of marriage to the date of the veteran's death except where the separation was due to the misconduct of, or procured by, the veteran without the fault of the spouse.  U.S.C.A. § 103(c); 38 C.F.R. §§ 3.1(j), 3.50(b).  The appellant was married to the Veteran by ceremony in January 2006, and her status as his surviving spouse is not in question. 

In order to qualify for VA death benefits, 38 C.F.R. § 3.54 provides, in relevant part, that if the marriage occurred after the veteran's period of military service, and if no children were born to the parties either before or during the marriage (as is the case here), then the appellant must have been married to the veteran for at least one year prior to the veteran's death.  See also 38 U.S.C.A. §§ 1102(a)(2), 1304, 1541(f)(2).   

Here, the appellant was married to the Veteran by ceremony in January 2006, as shown by a marriage certificate.  Divorce decrees of record indicate that both the appellant and the Veteran were free to marry at that time; there is no issue as to the validity of this marriage.  However, as the Veteran died in September 2006, the appellant had not been married to the Veteran for at least one year prior to his death and thus does not qualify for VA death benefits under section 3.54.  See id.

The appellant argues that although she was not married to the Veteran by ceremony until January 2006, the requirements for a common law marriage were satisfied prior to that date.  In this regard, in her January 2007 notice of disagreement (NOD), the appellant stated that she and the Veteran lived together for sixteen years before they were married legally.  The house they lived in was in both their names, and they shared a bank account.  She stated that about four years earlier, or around 2003, the Veteran gave her a diamond ring which she considered to be a wedding ring.  She stated that they shared expenses together, travelled together, attended church together, and that the Veteran's health insurance was paid for through the appellant's employee benefits.  She averred that they "shared everything a married couple does."  When the Veteran became ill, she was his caregiver, made all medical decisions, and took care of the finances the whole time he was in the hospital.  The appellant also submitted supporting statements by witnesses who had known the appellant and the Veteran for many years and attested that the appellant and Veteran were generally known as husband and wife based on their shared life together. 

In determining whether a marriage is valid, the law of the place where the parties resided will be applied.  38 C.F.R. § 3.1(j).  Although the legal requirements vary from jurisdiction to jurisdiction, typically all of the following elements must be present in order to establish a common law marriage: (1) An agreement between the parties to be married (this can be explicit or inferred from the conduct of the parties; (2) cohabitation (the parties actually lived together for some period of time); (3) holding out to the public as married (the parties represented themselves to the community as husband and wife).  Adjudication Procedure Manual, M21-1MR, Part II, Subpart iii, 5.C.12.d.  As will be discussed below, Iowa recognizes common law marriages, and its legal requirements for establishing such marriages parallel the elements set forth in the preceding sentence. 

In cases involving alleged common-law marriages, there must be proof of a common law marriage for the purpose of receiving VA benefits.  Supporting evidence of common law marriage should include affidavits or certified statements of one or both of the parties of the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage, including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a)(6).  

As noted above, Iowa recognizes common law marriages.  In order to establish a common law marriage under Iowa law, three elements must be shown: (1) present intent and agreement to be married by both parties; (2) continuous cohabitation; and (3) public declaration that the parties are husband and wife.  In re Marriage of Martin, 681 N.W.2d 612, 617 (Iowa 2004) (citing In re Marriage of Winegard, 278 N.W.2d 505, 510 (Iowa 1979)).  With regard to the first element, present intent and agreement to be married by both parties, an implied agreement may support a common law marriage where one party intends present marriage and the conduct of the other party reflects the same intent.  Id.  The conduct of the parties and their general community reputation is evidence that can be used to support present intent and agreement.  Id.  However, the "present-intent-to-be-married" requirement precludes a common law marriage based on an intent to be married at some future time.  Id. (citing State v. Grimes, 247 N.W. 664, 665 (Iowa 1933) (holding that agreement to live as husband and wife until lawfully married does not establish present intent to enter into marriage relationship)).  

Here, the Board finds that a common law marriage between the appellant and the Veteran did not exist as there was no present intent and agreement to be married by both parties prior to September 2006.  In this regard, in a December 2005 application for VA special monthly compensation benefits, the Veteran characterized his marital status as "divorced," and referred to the appellant as his fiancée.  In a January 2006 VA treatment record, a pastoral care note reflects that the Veteran and his "SO" (significant other) had been together for sixteen years but "never married."  Moreover, after the appellant and Veteran were married, the appellant was added to two of his bank accounts in February 2006.  Finally, the appellant did not take on the Veteran's last name until after they were statutorily married, as shown by the December 2005 application in which the appellant, as a witness, used her former legal name.  

The Board finds that this evidence shows that although the appellant and Veteran cohabited together and may have held themselves out as husband and wife for many years prior to their January 2006 ceremonial marriage, there was clearly no present agreement to be married before that time.  The fact of the ceremonial marriage itself is sufficient to show that there was no present intent to be married prior to January 2006; otherwise, such a ceremony would not have been performed.  As the Iowa Supreme Court indicated, intent to be married at a future time precludes a common law marriage because the parties must have already considered themselves to be married.  See id.  Beyond the entering into a ceremonial marriage, if there were any question as to whether the appellant and Veteran considered themselves in an unmarried status prior to such time, the January 2006 VA treatment record reflecting that they had lived together for sixteen years but "never married," as well as the December 2005 application for VA benefits in which the Veteran characterized his status as divorced and referred to the appellant as his fiancée, dissolves such uncertainty.  Underscoring this finding is the fact the appellant did not take the Veteran's last name, and was not added to two of his bank accounts, until after the statutory marriage.  These steps further demonstrate a clear demarcation in the way the appellant and Veteran viewed the status of their relationship before and after the January 2006 ceremonial marriage.  While the appellant may have considered a diamond ring given to her by the Veteran around 2003 to be a wedding ring, as she asserts, the appellant and Veteran clearly did not view themselves as being married prior to January 2006.  Thus, notwithstanding the fact that the appellant and Veteran shared a life together for many years that perhaps could not have been more like a marriage in essence, the preponderance of the evidence greatly weighs against a finding that there had been an actual agreement to be married prior to their marriage in January 2006.  As such, the Board finds that the appellant and the Veteran were not married under common law, and that they were first legally married in January 2006. 

The Board notes that marriages which were not valid by reason of a legal impediment will nevertheless be deemed valid if certain requirements are met.  38 C.F.R. § 3.52.  In order for the marriage to be deemed valid, the claimant must have entered into the marriage without knowledge of the impediment, among other requirements not pertinent here.  See 38 C.F.R. § 3.52(b).  A claimant's signed statement that he or she had no knowledge of an impediment to the marriage will be accepted, in the absence of information to the contrary, as proof of the fact.  38 C.F.R. § 3.205(c).  As an example of such a situation, the General Counsel has held that lack of residence in a jurisdiction recognizing a common law marriage is not necessarily a bar to establishment of a common law marriage for the surviving spouse. VAOPGCPREC 58-91 (June 17, 1991), published at 56 Fed. Reg. 50, 151 (1991).  This is because under 38 C.F.R. § 3.52, a common law marriage could be "deemed valid" on the theory that the surviving spouse could have entered into the purported common law marriage without knowledge of the fact that there was an impediment to the marriage.  Colon v. Brown, 9 Vet. App. 104 (1996).  The impediment referred to in this instance would be the jurisdiction's non-recognition of a common law marriage.  

Here, however, for the reasons discussed above, the appellant did not consider herself married to the Veteran in the first place prior to January 2006, as shown by the fact that they underwent a marriage ceremony in January 2006, as well as by the October 2005 VA application and January 2006 VA treatment record reflecting that the appellant and the Veteran did not believe they were married.  Accordingly, section 3.52 does not apply.  

The Board regrets that it cannot find in favor of the appellant.  The Board is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 §§ U.S.C.A. 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  Because the statutory requirement has not been met that the appellant must have been married to the Veteran for at least one year prior to his death, the appellant is not qualified for VA death benefits.  See 38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54. 

Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Therefore, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

The appellant does not qualify for pension, compensation, or dependency and indemnity compensation (DIC) benefits as the Veteran's surviving spouse.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


